DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive. 
Applicant argued that, “This way, the entire pocket spring core is held together as a unit and even though the partial banks of springs of different spring behavior are not connected in the same bank of springs, these springs are connected to adjacent banks and due to the differing lengths of the partial banks, a unitary structure is formed. Alletto discloses two pocket spring cores which are configured to support a first and second sleeper. Each side is removably coupled to the other side in order to individually configure each side for the respective sleeper, as explained in paragraph [0007]. This is not the case with the present invention, as in the pocket spring core according to present claim 1, all springs are connected to a unit, and it is not possible to remove a portion of the pocket spring core from another portion. In the present invention, each spring is connected to at least two if not three or four other springs, while in Alletto, the protruding springs at the edge of the zig-zag pattern are connected to only one other spring. Although Alletto and the present application disclose spring packs with a zig-zag edge which are inserted into each other, Alletto does not teach to glue or weld the springs protruding at the zig-zag edge to an adjoining spring. In the present invention, partial banks of springs having different lengths are connected to adjoining banks of springs such that the protruding spring of one partial bank is connected to springs of a different spring type in adjoining banks. This can be seen for example in FIG. 2 and recited in the specification o pages 4-5. As the goal with Alletto is in the re-movable coupling of two sides of a spring pack, it would not be obvious for the skilled person to glue or weld the springs of one spring pack to the other spring pack using adjacent spring banks as the connection points.”

    PNG
    media_image1.png
    344
    858
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive. To clarify Examiner’s interpretation and make it easier to reference parts of the mattress shown in Alletto, since the Figures in Alletto are small and not everything under discussion is numbered, Examiner has made a drawing depicting the situation shown in Alletto Figures 2E and 2F. In those figures, there is a left half of the mattress and a right half of the mattress. In Examiner’s Figure, this would be the circle spring half of the mattress versus the triangle spring half of the mattress. Each row of this mattress is equivalent to a bank of springs (in Examiner’s Figure three rows are depicted, Row/Bank 1, Row/Bank 2, Row/Bank 3). In each row, there are two partial banks of springs, the circle partial bank, and the triangle partial bank in Examiner’s Figure. These partial banks are shown separated in Figure 2E, and assembled together into the full mattress in Figure 2F. The partial banks of springs (left/right in Alletto or in Examiner’s Figure the circle versus triangle springs) which form a row can have different spring behaviors, as discussed in the previous rejection and in this rejection below. 
From this point on Examiner’s Figure will be referred to as EF. 
The new amendment to claim 1 requires that there is a partial bank of springs (EF Row/Bank 2, Triangle side) which has a length that is different than a length of the partial banks of springs adjacent on both sides (EF, there are four triangle springs in Row/Bank 2, and only three in Row/Bank 1 and Row/Bank 3), so that at least one individual spring (EF, shaded triangle spring) is adjacent springs of a different spring behavior (EF, the shaded triangle spring is adjacent circle springs in Row/Bank 1 and Row/Bank 3, and the circle springs have different spring behavior) and the at least one spring is connected to the springs of different spring behavior in the adjacent banks of springs (All of the springs are connected together to form the overall mattress and thus all are connected together by at least the mattress cover/outer framing (i.e. 30 in Figure 2E of Alletto).
Therefore, Alletto does in fact continue to read on the claim. Examiner believes Applicant to be arguing that in the current invention, there is a connection such as welding or gluing between each spring to the spring in the bank/row of springs above and below it, and there is simply not a connection between the two different springs within a row. So, in EF the shaded triangle spring would be welded/glued to the circle springs above and below it in Row/Bank 1 and Row/Bank 3, as well as welded/glued to the triangle spring to its right in row/bank 2, but not to the circle spring to its left in row/bank 2. However, the claim as currently written does not restrict the art to that scenario. If Applicant would like to claim that scenario, Applicant should specifically claim that those springs are directly welded/glued to the spring of differing characteristics in the adjacent rows.
As a result of Applicant’s arguments not being found persuasive, this action is final. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4,5, and 7 is/are rejected under 35 U.S.C. 102(a) (1) and (a) (2) as being taught by Alletto (US Patent Application Publication 20170035211).
Regarding claim1, Alletto teaches a pocket spring core (Figure 2f; 18 and Paragraph 87), having a plurality of springs, of which a plurality thereof arranged one behind the other in a row (Figure 5b; 36, as shown in transverse rows) and each lying in a flexible pocket formed of textile material (Paragraph 87) form a bank of springs (Figure 5b, one bank of springs is one horizontal row) and a plurality of adjoining banks of springs which jointly form a lying surface (Figure 5b; rectangular lying space made up of all of the springs, as shown) are connected to one another (Paragraph 87 describes the springs being connected to each other in pocketed strings, and Figure 6b show the strings enclosed into a spring pack and thus connected to each other, as well as connected to the second spring pack), wherein the springs of at least one region of the lying surface are different in their spring behavior with respect to the springs of the adjacent regions (Paragraph 102) wherein: at least a part of the individual banks of springs consists of partial banks of springs with different spring behavior (Figure 6b; the partial banks are the left and right spring packs which fit together as shown in Figure 6b (in other words, the two halves of each row which are split into the two spring packs somewhere toward the middle of the row depending on the row as shown in Figure 6b), Paragraph 102 describes each half of the core (each of the two spring packs) having different spring behavior (firm, soft, medium)), - the pocketed springs of the respective partial banks of springs are the same (Paragraph 102 describes each spring pack (i.e. the left or right half of the row) having one characteristic, i.e. firm or soft), - at least some of the adjacent partial banks of springs of adjoining banks of springs are of different lengths (Figure 6b; 34 and 32 and Paragraph 104), - the adjacent partial banks of springs of adjoining banks of springs that have a same spring behavior are connected to one another (paragraph 7, “In some embodiments, the spring pack comprises a plurality of rows of springs, the springs in each row being connected to one another by a piece of material.” ) by gluing or welding (Paragraph 87 “In some embodiments, the independent suspension includes a plurality of springs that each are positioned within spring pockets, the spring pockets being connected to one another by fabric. In some embodiments, the fabric is a flexible fabric that allows full individual movement that avoids dragging down adjoining springs. In some embodiments, the fabric includes sonic welds that define the spring pockets. “) and the partial banks of springs having different spring behavior within an individual bank of springs are not connected to each other (Paragraph 7, “In some embodiments, the spring pack is divided into a first side configured to support a first sleeper and a second side configured to support a second sleeper, the first side being removably coupled to the second side. In some embodiments, the spring pack is divided into a first side configured to support a first sleeper and a second side configured to support a second sleeper, the first side interlocking with the second side such that the first side is removably coupled to the second side.” Thus in the same manner as the application, the partial banks of springs are adjacent to each other but not connected (the coupling is simply through the zig zag or similarly shaped cut line between the partial banks)) and wherein a further partial bank of springs of a further bank of springs is arranged between two partial banks of springs of two of the banks of springs, wherein the further partial bank of springs has a length that is different from the partial banks of springs adjacent on both sides of the further partial bank of springs (Figure 2E; the partial bank of springs where 32 is marked has a different (longer) length than the partial bank above and below it) so that at least one individual spring of the further partial bank of springs is adjacent springs of a different spring behavior in the adjacent banks of springs (Figure 2E/2F, the springs sticking out in the longer zig zag portions of one side would be between two adjacent springs from the other side, and thus between two different springs of different spring behavior) and the at least one spring is connected to the springs of a different spring behavior in the adjacent banks of springs (when assembled as shown in Figure 2F, all of the springs are connected together due to their tight proximity and the inward force exerted on all of the springs by the mattress casing (i.e. 30 in Figure 2e)). Examiner notes that further clarifying explanation of the rejection and Examiner’s interpretation of Alletto is included under the Arguments section above, alongside an Examiner created figure to more specifically point out where each spring in question would be).
Regarding claim4, Alletto teaches the banks of springs correspond in their length to the length of the pocket spring core formed as a rectangle (Figure 2f; as shown). 
Regarding claim5, Alletto teaches the adjacent banks of springs are connected to one another in the region of the pocketed springs (Paragraph 106; adjacent spring pockets are joined to one another, see also, Figure 2e, the adjacent spring banks are shown connected to one another). 
Regarding claim 7, Alletto teaches a method for the mechanical production of a pocket spring core according to claim1, wherein first the partial banks of springs of different lengths are produced, then these adjoining partial banks of springs are connected to one another (Figure 6b; shows each of the partial banks of springs (without different spring characteristics) are produced and then connected to each other (i.e. Figure 6b left and Figure 6b right), but not yet connected to the partial banks of springs with different spring behavior (the left and right sides are shown still separated)) by gluing or welding (Paragraph 87 “In some embodiments, the independent suspension includes a plurality of springs that each are positioned within spring pockets, the spring pockets being connected to one another by fabric. In some embodiments, the fabric is a flexible fabric that allows full individual movement that avoids dragging down adjoining springs. In some embodiments, the fabric includes sonic welds that define the spring pockets. “), while the partial banks of springs with different spring behavior in each individual bank of springs are not joined together (Paragraph 7, “In some embodiments, the spring pack is divided into a first side configured to support a first sleeper and a second side configured to support a second sleeper, the first side being removably coupled to the second side. In some embodiments, the spring pack is divided into a first side configured to support a first sleeper and a second side configured to support a second sleeper, the first side interlocking with the second side such that the first side is removably coupled to the second side.” Thus in the same manner as the application, the partial banks of springs are adjacent to each other but not connected (the coupling is simply through the zig zag or similarly shaped cut line between the partial banks)) and wherein a further partial bank of springs of a further bank of springs is arranged between two partial banks of springs of two of the banks of springs, wherein the further partial bank of springs has a length that is different from the partial banks of springs adjacent on both sides of the further partial bank of springs (Figure 2E; the partial bank of springs where 32 is marked has a different (longer) length than the partial bank above and below it) so that at least one individual spring of the further partial bank of springs is adjacent springs of a different spring behavior in the adjacent banks of springs (Figure 2E/2F, the springs sticking out in the longer zig zag portions of one side would be between two adjacent springs from the other side, and thus between two different springs of different spring behavior) and the at least one spring is connected to the springs of a different spring behavior in the adjacent banks of springs (when assembled as shown in Figure 2F, all of the springs are connected together due to their tight proximity and the inward force exerted on all of the springs by the mattress casing (i.e. 30 in Figure 2e)). Examiner notes that further clarifying explanation of the rejection and Examiner’s interpretation of Alletto is included under the Arguments section above, alongside an Examiner created figure to more specifically point out where each spring in question would be).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619